DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-22 are pending in the application.
Priority
	This application is a U.S. National Stage entry of PCT/EP2019/065815, filed June 17, 2019, and claims the benefit of U.S. Provisional Patent Application No. 62/686,797, filed June 19, 2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/16/2020 and 11/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
	Claims 2, 5 and 8-9 are objected to as dependent upon, or ultimately dependent upon, a rejected base claim.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-4, 6-7 and 10-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 3, depending from claim 2, the claim recites (in part) “wherein form A2 is characterized by two or more 2Θ XRPD peaks…”.  However, claim 2 recites form A2, characterized in the specification at p. 16-17 [00120] by XRPD as exhibiting the full set of peaks as follows:

    PNG
    media_image1.png
    652
    313
    media_image1.png
    Greyscale
and/or as shown in the XRPD diffractogram of Figure 6 as exhibiting the full set of peaks as follows:

    PNG
    media_image2.png
    350
    582
    media_image2.png
    Greyscale
.
Accordingly, claim 3, which recites a limited set of characterizing XRPD diffraction peaks (two or three peaks selected from 17.0, 18.7 and 21.7 2Θ), fails to further limit the limitations of claim 2, but rather effectively broadens the claimed subject matter of claim 2, which requires 20 characteristic diffraction peaks.  Indeed, based on the recitation of claims 3 and 6, it is not possible to differentiate form A2 from form A1, where form A2 can be characterized by peaks at 17.0 ± 0.2° and 18.7 ± 0.2° 2Θ, and where form A1 can be characterized by peaks at 17.1 ± 0.2° and 18.8 ± 0.2° 2Θ, effectively the same within the recited error limits.  Claim 3 is therefore in improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 4, 6-7 and 10-19 each suffer from an analogous problem, i.e., being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/170976 A2 (cited by Applicants),  US 2017/0136018 A1 (published 18 May 2017 and STIEGER (Crystallization-Science and Technology 2012:183-204).
Regarding claim 1, WO 2012/170976 teaches compound A225 of the same structure at p. 170 (see below), said to be prepared with method S4A (see Scheme 3 p. 40), reasonably comprising a solid product (for example, see p. 42 line 28 - p. 43 line 11).  




    PNG
    media_image3.png
    218
    299
    media_image3.png
    Greyscale
.  In addition, it is noted that the very closely analogous compound as follows (see p. 37-38) is obtained by the inventors as a white solid: 
    PNG
    media_image4.png
    266
    251
    media_image4.png
    Greyscale
.  US 2017/0136018 (Abstract and throughout) teaches BTK inhibitors and their use in treatment of MS, where compound A225 (vide supra; aka compound (2)) is particularly called out as effective (See Figures 1-21 as appropriate; [0157] - [0158]; and claim 11) in treating experimental MS.  This reference also notes ([0197]) that “[b]ecause of their ease of administration, tablets and capsules represent the most advantageous oral dosage unit form in which solid pharmaceutical are obviously employed.” Thus, an ordinary artisan at the time the application was effectively filed would have found it obvious to prepare and utilize an advantageously solid form of the advantageous compound A225 in formulation for and treatment of a BTK-mediated disorder. 
The references do not teach the compound as a substantially crystalline solid form.
However, regarding the limitation of crystallinity, Stieger (p. 183 par. 1) teaches advantages of crystallization of active pharmaceutical ingredients, including achieving chemical purity, where crystallization is the process most often employed for the last step in purification, and also teaches that crystallization provides a means for controlling physicochemical properties and stability, impacting dosage form production and performance, including flowability, packing and density, surface area, aggregation, compaction, suspension stability and dissolution.  A person of ordinary skill in the art at the time the application was effectively filed would have found it obvious to prepare the known and pharmaceutically advantageous compound A225, demonstrated in WO 2012/170976 A2 and US 2017/0136018 A1 to be a particularly effective BTK inhibitor, in a crystalline solid form in order to accrue the at least some of the advantages of crystallinity taught by Stieger, with a reasonable expectation of success, in the absence of unexpected results.
Regarding claim 20, both WO 2012/170976 and US 2017/0136018 teach pharmaceutical compositions comprising compound A225 (p. 24 lines 5-28 and [0196], respectively.
Regarding claim 21, the cited references (Abstract and throughout) comprising teachings of treatment of BTK-mediated disorders by administering to a patient the inventive compounds.
Regarding claim 22, the cited references comprising teachings of production of a medicament for therapeutic treatment of a BTK-mediated disorder (see, for example, p. 25 lines 4-9 of WO 2012/170976 A2 and claim 17 of US 2017/0136018 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOHN M MAURO/Primary Examiner, Art Unit 1625